Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS THAT each of the undersigned directors and officers ofJ. C. PENNEY COMPANY, INC., a Delaware corporation (“Company”), which will file with the Securities and Exchange Commission, Washington, D. C. (“Commission”), under the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-8 (or any appropriate form then in effect), for the registration of shares of Common Stock of 50¢ par value of the Company for issuance pursuant to the J. C. Penney Company, Inc. 2012 Long-Term Incentive Plan, hereby constitutes and appoints Dennis Miller, Janet Dhillon and Kenneth Hannah, and each of them, his or her true and lawful attorneys-in-fact and agents, with full power to each of them to act without the others, for him or her in his or her name, place and stead, in any and all capacities, to sign said Registration Statement, which is about to be filed, and any and all subsequent amendments thereto (including, without limitation, any and all post-effective amendments thereto) (the “Registration Statement”) and to file said Registration Statement so signed, with all exhibits thereto, and any and all documents in connection therewith, and to appear before the Commission in connection with any matter relating to said Registration Statement, hereby granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform any and all acts and things requisite and necessary to be done in and about the premises as fully and to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney as of the 24th day of July, 2012. /s/ Ronald Johnson Ronald Johnson Chief Executive Officer (principal executive officer); Director /s/ Kenneth Hannah Kenneth Hannah Executive Vice President and Chief Financial Officer (principal financial officer) /s/ Dennis Miller Dennis Miller Senior Vice Presidentand Controller (principal accounting officer) /s/ Thomas Engibous Thomas Engibous Chairman of the Board; Director /s/ William Ackman William Ackman Director /s/ Colleen Barrett Colleen Barrett Director /s/ Kent Foster Kent Foster Director /s/ Geraldine Laybourne Geraldine Laybourne Director /s/ Burl Osborne Burl Osborne Director /s/ Leonard Roberts Leonard Roberts Director /s/ Steven Roth Steven Roth Director /s/ Javier Teruel Javier Teruel Director /s/ Gerald Turner Gerald Turner Director /s/ Mary Beth West Mary Beth West Director
